DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in response to the application filed on 04/29/2021. 
3.	Claims 1-28 are cancelled
4.	Claims 29-48 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29-37 , 39-45 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Ahad ( Pub No: US 2016/ 0350173 A1 ) in view of Zoll et al. (Pub No: US 2018/0083833 A1).

Regarding claim 29. Ahad teaches a local diagnosis system (Ahad [0082] anomaly detection and resolution for local component) comprising:
 at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured, with the at least one processor, to cause the local diagnosis system at least to perform ( Ahad [0072] program code, instructions executable by a processor software may be stored in a memory ) : detecting one or more anomaly events associated with a communications network, wherein each anomaly event defines an anomaly pattern (Ahad [0119] and [0134] one or more anomaly detection and resolution components (ADRCs). Each ADRC may be configured to detect and attempt to resolve an anomaly locally in the component interpreted as anomaly event defines an anomaly pattern ), each anomaly pattern describing a data point in a performance indicator space defined by a plurality of performance indicators of the communications network and being based on a time-wise aggregation of values of the plurality of performance indicators during an anomaly event ( Ahad [0126] and [0136 ] monitor activity to identity anomaly events with indicator metrics defined by key performance indicators, and statistics on log entries are computed certain number in a certain time frame ) ;
 updating one or more local cluster models to incorporate the one or more anomaly patterns within complexity constraints of the one or more local cluster models, wherein each of the one or more local cluster models corresponds to a different cluster and to a different diagnosis label defining a diagnosis (Ahad [0012], [0093] and [0096] The ADRS is implemented using an anomaly classification system defined by different categories (subtypes) of anomalies such as a defined anomaly and an undefined anomaly, where each component created by deployment 410 as an instance of one of one or more different component types 406.
A component 402 may be defined as one of many different component types including, without restriction, a network device 414, service instance 416, a container 418” and “a container may include, without restriction, a physical machine 424, virtual machine 426, an operating system (OS) container 428, a Java virtual machine 430, and a cluster 432) , a cluster being a data structure comprising a plurality of data points in the performance indicator space (Ahad [0106] and [0110] an anomaly resolution subsystem (ARS) 620, which each include one or more subsystems and/or modules. ADNS 630 may include one or more anomaly detectors (AD) 608anomaly classification system described with reference to FIG. 9 interpreted as cluster comprises one or more key performance indicators (KPIs)) .
Ahad does not teach in response to failing according to one or more pre-defined criteria to incorporate, in the updating, the one or more anomaly patterns to the one or more local cluster models within the complexity constraints; and forwarding at least the one or more local cluster models and one or more diagnosis labels associated with the one or more local cluster models to a central diagnosis system for further diagnosis.
However Zoll teaches in response to failing according to one or more pre-defined criteria to incorporate, in the updating, the one or more anomaly patterns to the one or more local cluster models within the complexity constraints (Zoll [0041] , [0047] and [0068] Fig 1, The fault detection mode provides the criteria for determining whether a potential fault exists for this signal indicates that a fault exists if the observed value V.sub.obs(Tn) is higher than the predicted value V.sub.pred(Tn). interpreted as pre-defined criteria to incorporate where these rules are established through a learning process interpreted as in the updating anomaly patterns to local cluster models to determine the specific subcomponents and their attributes to be reviewed for the context analysis health monitoring is performed for critical subsystems of the clustered systems, in reference to anomalous readings and base models),and 
 forwarding at least the one or more local cluster models and one or more diagnosis labels associated with the one or more local cluster models to a central diagnosis system for further diagnosis ( Zoll [0031] and [0037] identification of abnormal/anomalous/fault behavior would result in further processing by module 130 interpreted as central diagnosis system to correlate that fault to specific subcomponents within the system. example specific subcomponents within the system for faults identified at the component level where initial fault identification and diagnosis can be made at a high “macro” level, since this allows permits very efficient processing using models created by the machine learning system).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ahad by incorporating the teachings of Zoll.
Doing so enables applying efficient and faster computations against a data perform, thus greatly enhancing operational quality of machine learning solutions and establishing robust measures to track performance of active predictive models.

Regarding claim 30. Ahad and Zoll teach the local diagnosis system according to claim 29, and Ahad further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the local diagnosis system to perform: 
maintaining, in a local diagnosis database, at least the one or more local cluster models of different clusters and the one or more diagnosis labels associated with the one or more local cluster models( Ahad [0107] , [0146] and [ 0184 ] local storage may include or implement one or more databases (e.g., a document database, a relational database, or other type of database) which update changes in configurations in the configuration repository, where operations teams can then monitor the system for unhandled anomalies server clusters, or any other appropriate arrangement and combination interpreted as corresponds to a different cluster and to a different diagnosis label) ; and 
storing the one or more local cluster models after the updating to the local diagnosis database ( Ahad [0187], Fig 15, Distributed system 1500 may also include one or more databases 1514 and 1516. These databases may provide a mechanism for storing information such as user interactions information, usage patterns information ).

Regarding claim 31. Ahad and Zoll teach the local diagnosis system according to claim 30, and Ahad further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the local diagnosis system to perform:
maintaining, in a local anomaly event database, information on a plurality of anomaly events defining a plurality of anomaly patterns( Ahad [0107] , [0146] and [ 0184 ] local storage may include or implement one or more databases (e.g., a document database, a relational database, or other type of database) which update changes in configurations in the configuration repository, where operations teams can then monitor the system for unhandled anomalies server clusters, or any other appropriate arrangement and combination interpreted as corresponds to a different cluster and to a different diagnosis label); and 
storing, after the detecting, the one or more anomaly patterns to the local anomaly event database( Ahad [0187], Fig 15, Distributed system 1500 may also include one or more databases 1514 and 1516. These databases may provide a mechanism for storing information such as user interactions information, usage patterns information )..

Regarding claim 32. Ahad and Zoll teach the local diagnosis system according to claim 29, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the local diagnosis system to perform: excluding, in the updating, from the one or more local cluster models at least one outlier anomaly pattern of the one or more anomaly patterns failing to comply with the one or more local cluster models within the complexity constraints (Zoll [0041] , [0047] and [0068] Fig 1, The fault detection mode provides the criteria for determining whether a potential fault exists for this signal indicates that a fault exists if the observed value V.sub.obs(Tn) is higher than the predicted value V.sub.pred(Tn). interpreted as pre-defined criteria to incorporate where these rules are established through a learning process interpreted as in the updating anomaly patterns to local cluster models to determine the specific subcomponents and their attributes to be reviewed for the context analysis health monitoring is performed for critical subsystems of the clustered systems, in reference to anomalous readings and base models).

Regarding claim 33. Ahad and Zoll teach the local diagnosis system according to claim 32, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the local diagnosis system, in response to failing to incorporate, in the updating, the one or more anomaly patterns to the one or more local cluster models within the complexity constraints by excluding the at least one outlier anomaly pattern, to perform: forwarding also information on one or more outlier anomaly patterns excluded in the updating to the central diagnosis system for further diagnosis(Zoll [0041] , [0047] and [0068] Fig 1, The fault detection mode provides the criteria for determining whether a potential fault exists for this signal indicates that a fault exists if the observed value V.sub.obs(Tn) is higher than the predicted value V.sub.pred(Tn). interpreted as pre-defined criteria to incorporate where these rules are established through a learning process interpreted as in the updating anomaly patterns to local cluster models to determine the specific subcomponents and their attributes to be reviewed for the context analysis health monitoring is performed for critical subsystems of the clustered systems, in reference to anomalous readings and base models),.

Regarding claim 34. Ahad and Zoll teach the local diagnosis system according to claim 29, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the local diagnosis system to perform after the forwarding: in response to receiving, from the central diagnosis system, one or more central cluster models and one or more diagnosis labels corresponding to the one or more central cluster models, updating the one or more local cluster models based on the one or more central cluster models and the one or more diagnosis labels corresponding to the one or more central cluster models(Zoll [0041] , [0047] and [0068] Fig 1, The fault detection mode provides the criteria for determining whether a potential fault exists for this signal indicates that a fault exists if the observed value V.sub.obs(Tn) is higher than the predicted value V.sub.pred(Tn). interpreted as pre-defined criteria to incorporate where these rules are established through a learning process interpreted as in the updating anomaly patterns to local cluster models to determine the specific subcomponents and their attributes to be reviewed for the context analysis health monitoring is performed for critical subsystems of the clustered systems, in reference to anomalous readings and base models); and in response to the one or more local cluster models failing to incorporate, after the updating based on received information, all of the one or more anomaly patterns to the one or more local cluster models within the complexity constraints, forwarding at least the one or more local cluster models and the one or more diagnosis labels associated with the one or more local cluster models again to the central diagnosis system for further diagnosis. ( Zoll [0031] and [0037] identification of abnormal/anomalous/fault behavior would result in further processing by module 130 interpreted as central diagnosis system to correlate that fault to specific subcomponents within the system. example specific subcomponents within the system for faults identified at the component level where initial fault identification and diagnosis can be made at a high “macro” level, since this allows permits very efficient processing using models created by the machine learning system).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ahad by incorporating the teachings of Zoll.
Doing so enables applying efficient and faster computations against a data perform, thus greatly enhancing operational quality of machine learning solutions and establishing robust measures to track performance of active predictive models.

Regarding claim 35. Ahad and Zoll teach the local diagnosis system according to claim 29, and Ahad further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor( Ahad [0072] program code, instructions executable by a processor software may be stored in a memory ), to cause the local diagnosis system to perform after the forwarding(Ahad [0082] anomaly detection and resolution for local component): in response to receiving, from the central diagnosis system, one or more central cluster models, one or more central diagnosis labels corresponding to the one or more central cluster models and one or more central outlier anomaly patterns excluded from the one or more central cluster models(Ahad [0119] and [0134] one or more anomaly detection and resolution components (ADRCs). Each ADRC may be a module or a subsystem. An ADRC may be implemented in each component of the components defining a service or operations performed by a computing system. Each ADRC may be configured to detect and attempt to resolve an anomaly locally in the component interpreted as anomaly event defines an anomaly pattern ), updating the one or more local cluster models based on the one or more central cluster models and the one or more diagnosis labels corresponding to the one or more central cluster models while attempting to incorporate the one or more outlier anomaly patterns excluded from the one or more central cluster models to the one or more local cluster models(Ahad [0146] and [ 0184 ] update changes in configurations in the configuration repository, where operations teams can then monitor the system for unhandled anomalies server clusters, or any other appropriate arrangement and combination interpreted as corresponds to a different cluster and to a different diagnosis label) .
Ahad does not teach in response to failing to incorporate, after the updating of the one or more local cluster models based on received information, all of the one or more anomaly patterns to the one or more local cluster models within the complexity constraints; and forwarding the one or more local cluster models, the one or more diagnosis labels associated with the one or more local cluster models and one or more outlier anomaly patterns excluded from the one or more local cluster models again to the central diagnosis system for further diagnosis.
However Zoll teaches in response to failing to incorporate, after the updating of the one or more local cluster models based on received information, all of the one or more anomaly patterns to the one or more local cluster models within the complexity constraints(Zoll [0041] , [0047] and [0068] Fig 1, The fault detection mode provides the criteria for determining whether a potential fault exists for this signal indicates that a fault exists if the observed value V.sub.obs(Tn) is higher than the predicted value V.sub.pred(Tn). interpreted as pre-defined criteria to incorporate where these rules are established through a learning process interpreted as in the updating anomaly patterns to local cluster models to determine the specific subcomponents and their attributes to be reviewed for the context analysis health monitoring is performed for critical subsystems of the clustered systems, in reference to anomalous readings and base models), 
forwarding the one or more local cluster models, the one or more diagnosis labels associated with the one or more local cluster models and one or more outlier anomaly patterns excluded from the one or more local cluster models again to the central diagnosis system for further diagnosis. ( Zoll [0031] and [0037] identification of abnormal/anomalous/fault behavior would result in further processing by module 130 interpreted as central diagnosis system to correlate that fault to specific subcomponents within the system. example specific subcomponents within the system for faults identified at the component level where initial fault identification and diagnosis can be made at a high “macro” level, since this allows permits very efficient processing using models created by the machine learning system).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ahad by incorporating the teachings of Zoll.
Doing so enables applying efficient and faster computations against a data perform, thus greatly enhancing operational quality of machine learning solutions and establishing robust measures to track performance of active predictive models.

Regarding claim 36. Ahad and Zoll teach the local diagnosis system according to claim 29, and Ahad further teaches wherein the complexity constraints of the one or more local cluster models are evaluated based on a pre-defined metric for clustering model complexity and a pre-defined threshold for said pre-defined metric for clustering model complexity, the pre-defined metric for clustering model complexity taking into account the number of the one or more local cluster models (Ahad [0110] and [0138 ] Metrics may be monitored using an anomaly classification system described with reference to Fig. 9 interpreted as based on a pre-defined metric for clustering model complexity and a pre-defined threshold for said pre-defined metric for clustering model complexity, An anomaly may be monitored for a metric based on the definition(s) for an anomaly. where threshold may be defined for the metric such that the AD is configured to publish an event when the threshold is met).

Regarding claim 37. Ahad and Zoll teach the local diagnosis system according to claim 29, and Ahad further teaches wherein the incorporating of the one or more anomaly patterns to the one or more local cluster models within the complexity constraints is deemed a failure according to the one or more pre-defined criteria if one or more outlier anomaly patterns of the one or more anomaly patterns were excluded, in the updating, from the one or more local cluster models to satisfy the complexity constraints (Ahad [0110] and [0138 ] Metrics may be monitored using an anomaly classification system described with reference to Fig. 9 interpreted as according to the one or more pre-defined criteria if one or more outlier anomaly patterns of the one or more anomaly patterns were excluded, An anomaly may be monitored for a metric based on the definition(s) for an anomaly. where threshold may be defined for the metric such that the AD is configured to publish an event when the threshold is met).

Regarding claim 39. Ahad and Zoll teach the local diagnosis system according to claim 29, and Ahad further teaches wherein each cluster model comprises information on the number of anomaly patterns associated with said cluster model (Ahad [0119] and [0134] one or more anomaly detection and resolution components (ADRCs).. Each ADRC may be configured to detect and attempt to resolve an anomaly locally in the component interpreted as anomaly event defines an anomaly pattern )

Regarding claim 40. Ahad teaches central diagnosis system (Ahad [0082] anomaly detection and resolution for local component) comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured, with the at least one processor, to cause the central diagnosis system at least to perform( ( Ahad [0072] and [0082] program code, instructions executable by a processor software may be stored in a memory for anomaly detection and resolution system ): receiving, from a local diagnosis system, information at least on one or more local cluster models describing one or more clusters and one or more diagnosis labels corresponding to the one or more local cluster models, wherein each of the one or more local cluster models corresponds to a different cluster (Ahad [0012], [0093] and [0096] The ADRS is implemented using an anomaly classification system defined by different categories (subtypes) of anomalies such as a defined anomaly and an undefined anomaly, where each component created by deployment 410 as an instance of one of one or more different component types 406. A component 402 may be defined as one of many different component types including, without restriction, a network device 414, service instance 416, a container 418” and “a container may include, without restriction, a physical machine 424, virtual machine 426, an operating system (OS) container 428, a Java virtual machine 430, and a cluster 432), a cluster being a data structure comprising a plurality of data points in a performance indicator space defined by a plurality of performance indicators of a communications network(Ahad [0106] and [0110] an anomaly resolution subsystem (ARS) 620, which each include one or more subsystems and/or modules. ADNS 630 may include one or more anomaly detectors (AD) 608. Anomaly classification system described with reference to FIG. 9 interpreted as cluster comprises one or more key performance indicators (KPIs)) .
Ahad does not teach updating one or more central cluster models based on the received information to incorporate the one or more local cluster models to the one or more central cluster models within complexity constraints the one or more central cluster models, wherein each of one or more central cluster models is associated with a diagnosis label.
However Zoll teaches updating one or more central cluster models based on the received information to incorporate the one or more local cluster models to the one or more central cluster models within complexity constraints of the one or more central cluster models, wherein each of one or more central cluster models is associated with a diagnosis label (Zoll [0041] , [0047] and [0068] Fig 1, The fault detection mode provides the criteria for determining whether a potential fault exists for this signal indicates that a fault exists if the observed value V.sub.obs(Tn) is higher than the predicted value V.sub.pred(Tn). interpreted updating one or more central cluster models based on the received information to incorporate the one or more local cluster models to determine the specific subcomponents and their attributes to be reviewed for the context analysis health monitoring is performed for critical subsystems of the clustered systems, in reference to anomalous readings and base models),
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ahad by incorporating the teachings of Zoll.
Doing so enables applying efficient and faster computations against a data perform, thus greatly enhancing operational quality of machine learning solutions and establishing robust measures to track performance of active predictive models.

Regarding claim 41. Ahad and Zoll teach the central diagnosis system according to claim 40, and Ahad further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the central diagnosis system to perform( Ahad [0072] and [0082] program code, instructions executable by a processor software may be stored in a memory for anomaly detection and resolution system ): maintaining, in a central diagnosis database, at least the one or more central cluster models of different clusters and the one or more diagnosis labels associated with the one or more central cluster models( Ahad [0107] , [0146] and [ 0184 ] local storage may include or implement one or more databases (e.g., a document database, a relational database, or other type of database) which update changes in configurations in the configuration repository, where operations teams can then monitor the system for unhandled anomalies server clusters, or any other appropriate arrangement and combination interpreted as corresponds to a different cluster and to a different diagnosis label); and storing the one or more central cluster models after the updating to the central diagnosis database( Ahad [0187], Fig 15, Distributed system 1500 may also include one or more databases 1514 and 1516. These databases may provide a mechanism for storing information such as user interactions information, usage patterns information ).

Regarding claim 42. Ahad and Zoll teach the central diagnosis system according to claim 40, and Ahad further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the central diagnosis system to perform( Ahad [0072] and [0082] program code, instructions executable by a processor software may be stored in a memory for anomaly detection and resolution system ):
 maintaining, in a central anomaly event database, information on a plurality of anomaly events defining a plurality of anomaly patterns collected from one or more local diagnosis systems(Ahad [0119] and [0134] one or more anomaly detection and resolution components (ADRCs).. Each ADRC may be configured to detect and attempt to resolve an anomaly locally in the component interpreted as anomaly events defining a plurality of anomaly patterns collected from one or more local diagnosis systems), wherein each anomaly pattern describes a data point in a performance indicator space defined by a plurality of performance indicators of a communications network and being based on a time-wise aggregation of values of the plurality of performance indicators during an anomaly event; and in response to receiving information on one or more anomaly patterns from the local diagnosis system( Ahad [0126] and [0136 ] monitor activity to identity anomaly events with indicator metrics defined by key performance indicators, and statistics on log entries are computed certain number in a certain time frame ), storing at least one of the one or more anomaly patterns to the central anomaly event database( Ahad [0187], Fig 15, Distributed system 1500 may also include one or more databases 1514 and 1516. These databases may provide a mechanism for storing information such as user interactions information, usage patterns information).

Regarding claim 43. Ahad and Zoll teach the central diagnosis system according to claim 42, and Ahad further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the central diagnosis system( Ahad [0072] and [0082] program code, instructions executable by a processor software may be stored in a memory for anomaly detection and resolution system ) , in response to the received information further comprising information on one or more outlier anomaly patterns defining one or more data points in the performance indicator space excluded from the one or more local cluster models(Ahad [0110] anomaly classification system described with reference to FIG. 9 interpreted as cluster comprises one or more key performance indicators (KPIs)) , to perform the 
updating by: mixing the one or more outlier anomaly patterns with one or more anomaly patterns sampled from the plurality of anomaly patterns maintained in the central anomaly event database to produce a sample set of anomaly patterns(Ahad [0119] and [0134] one or more anomaly detection and resolution components (ADRCs). Each ADRC may be a module or a subsystem. An ADRC may be implemented in each component of the components defining a service or operations performed by a computing system. Each ADRC may be configured to detect and attempt to resolve an anomaly locally in the component interpreted as anomaly event defines an anomaly pattern ); and 
updating one or more central cluster models based on the one or more local cluster models, the one or more corresponding diagnosis labels and the sample set of anomaly patterns to incorporate the one or more local cluster models and the one or more outlier anomaly patterns to the one or more central cluster models within the complexity constraints(Ahad [0146] and [ 0184 ] update changes in configurations in the configuration repository, where operations teams can then monitor the system for unhandled anomalies server clusters, or any other appropriate arrangement and combination interpreted as corresponds to a different cluster and to a different diagnosis label) .

Regarding claim 44. Ahad and Zoll teach the central diagnosis system according to claim 40, and Ahad further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the central diagnosis system( Ahad [0072] and [0082] program code, instructions executable by a processor software may be stored in a memory for anomaly detection and resolution system ), in response to the received information further comprising information on one or more outlier anomaly patterns defining one or more data points in the performance indicator space excluded from the one or more local cluster models(Ahad [0110] anomaly classification system described with reference to FIG. 9 interpreted as cluster comprises one or more key performance indicators (KPIs)) Ahad does not teach: in response to at least one of the one or more outlier anomaly patterns being excluded in the updating from the one or more central cluster models to satisfy the complexity constraints, forwarding the one or more central cluster models, one or more diagnosis labels associated with the one or more central cluster models and said at least one of the one or more outlier anomaly patterns to the local diagnosis system for further diagnosis.
However Zoll teaches in response to at least one of the one or more outlier anomaly patterns being excluded in the updating from the one or more central cluster models to satisfy the complexity constraints(Zoll [0041] , [0047] and [0068] Fig 1, The fault detection mode provides the criteria for determining whether a potential fault exists for this signal indicates that a fault exists if the observed value V.sub.obs(Tn) is higher than the predicted value V.sub.pred(Tn). interpreted as pre-defined criteria to incorporate where these rules are established through a learning process interpreted as in the updating anomaly patterns to local cluster models to determine the specific subcomponents and their attributes to be reviewed for the context analysis health monitoring is performed for critical subsystems of the clustered systems, in reference to anomalous readings and base models),, forwarding the one or more central cluster models, one or more diagnosis labels associated with the one or more central cluster models and said at least one of the one or more outlier anomaly patterns to the local diagnosis system for further diagnosis( Zoll [0031] and [0037] identification of abnormal/anomalous/fault behavior would result in further processing by module 130 interpreted as central diagnosis system to correlate that fault to specific subcomponents within the system. example specific subcomponents within the system for faults identified at the component level where initial fault identification and diagnosis can be made at a high “macro” level, since this allows permits very efficient processing using models created by the machine learning system).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ahad by incorporating the teachings of Zoll.
Doing so enables applying efficient and faster computations against a data perform, thus greatly enhancing operational quality of machine learning solutions and establishing robust measures to track performance of active predictive models.

Regarding claim 45. Ahad and Zoll teach the central diagnosis system according to claim 40, and Ahad further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the central diagnosis system, in response to the received information( Ahad [0072] and [0082] program code, instructions executable by a processor software may be stored in a memory for anomaly detection and resolution system ), further comprising information on one or more outlier anomaly patterns defining one or more data points in the performance indicator space excluded from the one or more local cluster models, to perform(Ahad [0110] anomaly classification system described with reference to FIG. 9 interpreted as cluster comprises one or more key performance indicators (KPIs)) : 
Ahad does not teach in response to none of the one or more outlier anomaly patterns being excluded in the updating from the one or more central cluster models to satisfy the complexity constraints, forwarding the one or more central cluster models and the one or more diagnosis labels associated with the one or more central cluster models to the local diagnosis system for further diagnosis.
However Zoll teaches in response to none of the one or more outlier anomaly patterns being excluded in the updating from the one or more central cluster models to satisfy the complexity constraints (Zoll [0041] , [0047] and [0068] Fig 1, The fault detection mode provides the criteria for determining whether a potential fault exists for this signal indicates that a fault exists if the observed value V.sub.obs(Tn) is higher than the predicted value V.sub.pred(Tn). interpreted as pre-defined criteria to incorporate where these rules are established through a learning process interpreted as in the updating anomaly patterns to local cluster models to determine the specific subcomponents and their attributes to be reviewed for the context analysis health monitoring is performed for critical subsystems of the clustered systems, in reference to anomalous readings and base models), forwarding the one or more central cluster models and the one or more diagnosis labels associated with the one or more central cluster models to the local diagnosis system for further diagnosis( Zoll [0031] and [0037] identification of abnormal/anomalous/fault behavior would result in further processing by module 130 interpreted as central diagnosis system to correlate that fault to specific subcomponents within the system. example specific subcomponents within the system for faults identified at the component level where initial fault identification and diagnosis can be made at a high “macro” level, since this allows permits very efficient processing using models created by the machine learning system).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ahad by incorporating the teachings of Zoll.
Doing so enables applying efficient and faster computations against a data perform, thus greatly enhancing operational quality of machine learning solutions and establishing robust measures to track performance of active predictive models.

Regarding claim 47. Ahad and Zoll teach the central diagnosis system according to claim 40, and Ahad further teaches wherein the complexity constraints of the one or more central cluster models are evaluated based on a pre-defined metric for clustering model complexity and a pre-defined threshold for said pre-defined metric for clustering model complexity, the pre-defined metric for clustering model complexity taking into account the number of the one or more central cluster models (Ahad [0110] and [0138 ] Metrics may be monitored using an anomaly classification system described with reference to Fig. 9 interpreted as based on a pre-defined metric for clustering model complexity and a pre-defined threshold for said pre-defined metric for clustering model complexity, An anomaly may be monitored for a metric based on the definition(s) for an anomaly. where threshold may be defined for the metric such that the AD is configured to publish an event when the threshold is met).

Regarding claim 48. Ahad teaches a method comprising: 
detecting one or more anomaly events associated with a communications network, wherein each anomaly event defines an anomaly pattern(Ahad [0119] and [0134] one or more anomaly detection and resolution components (ADRCs). Each ADRC may be a module or a subsystem. An ADRC may be implemented in each component of the components defining a service or operations performed by a computing system. Each ADRC may be configured to detect and attempt to resolve an anomaly locally in the component interpreted as anomaly event defines an anomaly pattern ), each anomaly pattern describing a data point in a performance indicator space defined by a plurality of performance indicators of the communications network and being based on a time-wise aggregation of values of the plurality of performance indicators during an anomaly event( Ahad [0126] and [0136 ] monitor activity to identity anomaly events with indicator metrics defined by key performance indicators, and statistics on log entries are computed certain number in a certain time frame ); 
updating one or more local cluster models to incorporate the one or more anomaly patterns within complexity constraints of the one or more local cluster models, wherein each of the one or more local cluster models corresponds to a different cluster and to a different diagnosis label defining a diagnosis(Ahad [0012], [0093] and [0096] The ADRS is implemented using an anomaly classification system defined by different categories (subtypes) of anomalies such as a defined anomaly and an undefined anomaly, where each component created by deployment 410 as an instance of one of one or more different component types 406.
A component 402 may be defined as one of many different component types including, without restriction, a network device 414, service instance 416, a container 418” and “a container may include, without restriction, a physical machine 424, virtual machine 426, an operating system (OS) container 428, a Java virtual machine 430, and a cluster 432), a cluster being a data structure comprising a plurality of data points in the performance indicator space(Ahad [0106] and [0110] an anomaly resolution subsystem (ARS) 620, which each include one or more subsystems and/or modules. ADNS 630 may include one or more anomaly detectors (AD) 608. Anomaly classification system described with reference to FIG. 9 interpreted as cluster comprises one or more key performance indicators (KPIs)) .
Ahad does not teach in response to failing according to one or more pre-defined criteria to incorporate, in the updating, the one or more anomaly patterns to the one or more local cluster models within the complexity constraints, forwarding at least the one or more local cluster models and one or more diagnosis labels associated with the one or more local cluster models to a central diagnosis system for further diagnosis.
 However Zoll teaches in response to failing according to one or more pre-defined criteria to incorporate, in the updating, the one or more anomaly patterns to the one or more local cluster models within the complexity constraints(Zoll [0041] , [0047] and [0068] Fig 1, The fault detection mode provides the criteria for determining whether a potential fault exists for this signal indicates that a fault exists if the observed value V.sub.obs(Tn) is higher than the predicted value V.sub.pred(Tn). interpreted as pre-defined criteria to incorporate where these rules are established through a learning process interpreted as in the updating anomaly patterns to local cluster models to determine the specific subcomponents and their attributes to be reviewed for the context analysis health monitoring is performed for critical subsystems of the clustered systems, in reference to anomalous readings and base models), forwarding at least the one or more local cluster models and one or more diagnosis labels associated with the one or more local cluster models to a central diagnosis system for further diagnosis( Zoll [0031] and [0037] identification of abnormal/anomalous/fault behavior would result in further processing by module 130 interpreted as central diagnosis system to correlate that fault to specific subcomponents within the system. example specific subcomponents within the system for faults identified at the component level where initial fault identification and diagnosis can be made at a high “macro” level, since this allows permits very efficient processing using models created by the machine learning system).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ahad by incorporating the teachings of Zoll.
Doing so enables applying efficient and faster computations against a data perform, thus greatly enhancing operational quality of machine learning solutions and establishing robust measures to track performance of active predictive models.

11.	Claims 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ahad ( Pub No: US 2016/ 0350173 A1 ) in view of Zoll et al. (Pub No: US 2018/0083833 A1) in further view of Chapman- McQuiston et al. (Pub No: US 2018/0144815 A1) called as Chapman.

Regarding claim 38. Ahad and Zoll teach the local diagnosis system according to claim 29, and Ahad further teaches wherein the updating of the one or more local cluster models (Ahad [0119] and [0134] one or more anomaly detection and resolution components (ADRCs). Each ADRC may be a module or a subsystem. An ADRC may be implemented in each component of the components defining a service or operations performed by a computing system. Each ADRC may be configured to detect and attempt to resolve an anomaly locally in the component interpreted as updating of the one or more local cluster models), comprises: performing initial updating of the one or more local cluster models to incorporate the one or more anomaly patterns within the complexity constraints without modifying the number of the one or more local cluster models(Ahad [0146] and [ 0184 ] update changes in configurations in the configuration repository, where operations teams can then monitor the system for unhandled anomalies server clusters, or any other appropriate arrangement and combination interpreted as corresponds to a different cluster and to a different diagnosis label).
Ahad and Zoll do not teach calculating a value for a confidence metric indicating confidence in the one or more local cluster models predicting the one or more anomaly patterns, wherein the confidence metric is defined to increase with an increase in goodness of fit and with a decrease in clustering model complexity and in response to determining that removing at least one local cluster model causes an increase in the confidence metric, removing said least one local cluster model
However Chapman teaches calculating a value for a confidence metric indicating confidence in the one or more local cluster models predicting the one or more anomaly patterns, wherein the confidence metric is defined to increase with an increase in goodness of fit and with a decrease in clustering model complexity (Chapman [0156] and [0198] determine actual or current medical events having length of stays outside of the predicted length of stays within a confidence limit interpreted as calculating a value for a confidence metric indicating confidence in anomaly patterns and determine actual or current events having length of stays outside of the predicted length of stays within a confidence limit interpreted as an increase in goodness of fit and with a decrease in clustering model complexity); and in response to determining that removing at least one local cluster model causes an increase in the confidence metric, removing said least one local cluster model ( Chapman [0185] and [0194] identifying and removing outliers from the data set at block 1506. In one example, the outliers may be determined for predicted timeframes as well as a confidence interval. Data associated with timeframes outside the confidence threshold may be removed from the data set and subsets prior to generating the models).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ahad and Zoll by incorporating the teachings of Chapman. Doing so achieves a rapid and seamless failover of an event stream processing engine running at a set of devices without service interruption or data loss, thus significantly improving reliability of an operational system that relies on live or real-time processing of data streams, and ensures that transformations and sampling reduces computational resource usage, such as processing cycles and memory usage, when generating models while increasing a precision of the modeling in an efficient manner.

Regarding claim 46. Ahad and Zoll teach the central diagnosis system according to claim 40, and Ahad further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor( Ahad [0072] program code, instructions executable by a processor software may be stored in a memory ), to cause the central diagnosis system, in response to the received information further comprising information on one or more outlier anomaly patterns, to perform the updating of the one or more central cluster models(Ahad [0119] and [0134] one or more anomaly detection and resolution components (ADRCs). Each ADRC may be a module or a subsystem. An ADRC may be implemented in each component of the components defining a service or operations performed by a computing system. Each ADRC may be configured to detect and attempt to resolve an anomaly locally in the component interpreted as updating of the one or more local cluster models), by: performing initial updating of the one or more central cluster models to incorporate the one or more anomaly patterns within the complexity constraints without modifying the number of the one or more central cluster models (Ahad [0146] and [ 0184 ] update changes in configurations in the configuration repository, where operations teams can then monitor the system for unhandled anomalies server clusters, or any other appropriate arrangement and combination interpreted as corresponds to a different cluster and to a different diagnosis label).
Ahad and Zoll do not teach calculating a value for a confidence metric indicating confidence in the one or more local cluster models predicting the one or more anomaly patterns, wherein the confidence metric is defined to increase with an increase in goodness of fit and with a decrease in clustering model complexity and in response to determining that removing at least one local cluster model causes an increase in the confidence metric, removing said least one local cluster model
However Chapman teaches calculating a value for a confidence metric indicating confidence in the one or more local cluster models predicting the one or more anomaly patterns, wherein the confidence metric is defined to increase with an increase in goodness of fit and with a decrease in clustering model complexity (Chapman [0156] and [0198] determine actual or current medical events having length of stays outside of the predicted length of stays within a confidence limit interpreted as calculating a value for a confidence metric indicating confidence in anomaly patterns and determine actual or current events having length of stays outside of the predicted length of stays within a confidence limit interpreted as an increase in goodness of fit and with a decrease in clustering model complexity); and in response to determining that removing at least one local cluster model causes an increase in the confidence metric, removing said least one local cluster model ( Chapman [0185] and [0194] identifying and removing outliers from the data set at block 1506. In one example, the outliers may be determined for predicted timeframes as well as a confidence interval. Data associated with timeframes outside the confidence threshold may be removed from the data set and subsets prior to generating the models).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ahad and Zoll by incorporating the teachings of Chapman. Doing so achieves a rapid and seamless failover of an event stream processing engine running at a set of devices without service interruption or data loss, thus significantly improving reliability of an operational system that relies on live or real-time processing of data streams, and ensures that transformations and sampling reduces computational resource usage, such as processing cycles and memory usage, when generating models while increasing a precision of the modeling in an efficient manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455